Citation Nr: 0405019	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for premature ovarian 
failure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1991 
with service in Southwest Asia from September 1990 to April 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the appeal the veteran moved to 
Texas.  In September 2003, the veteran testified before the 
undersigned at a hearing held at the RO in Waco, Texas.  

This appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will 
notify you if further action is required on your 
part.  

REMAND

The veteran is seeking service connection for premature 
ovarian failure.  Initially, she contended that the 
disability was due to exposure to toxins and/or chemicals 
while she was serving in Southwest Asia during the Persian 
Gulf War.  At the September 2003 hearing, the veteran pointed 
out that she had experienced menstrual irregularities during 
service that this was documented in her service medical 
records.  She contends that these irregularities continued 
after service and represent initial symptoms of her premature 
ovarian failure, which was not diagnosed until some years 
after service.  

Review of the record shows that the RO has considered 
arguments pertaining to contentions of a causal relationship 
between the veteran's premature ovarian failure and exposure 
to toxins in service but has not obtained a medical opinion 
as to whether menstrual irregularities noted in the veteran's 
service medical records indicate in-service onset of 
premature ovarian failure diagnosed after service.  It is the 
opinion of the Board that the veteran should be provided an 
additional VA examination and that a medical opinion on that 
matter should be obtained.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which she has 
received evaluation or treatment for 
premature ovarian failure at any time 
since service.  With authorization from 
the veteran, the RO should obtain the 
records identified by the veteran that 
have not been secured previously.  

2.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of her premature 
ovarian failure.  After examination of 
the veteran and review of the complete 
record, including the veteran's service 
medical records documenting information 
pertaining to the veteran's menstrual 
cycles in service, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
premature ovarian failure had its onset 
in service or is causally related to any 
incident of service.  The claims folder 
must be made available to the examiner 
and that it was reviewed should be noted 
in the examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  

4.  After full compliance with notice and 
development requirements, the RO should 
readjudicate entitlement to service 
connection for premature ovarian failure.  
If the benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case, and 
the veteran and her representative should 
be given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by VA.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





